internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-132604-01 date date number release date index number legend company state trust a date date date year year m trustees this letter responds to your letter dated date and subsequent correspondence written on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts company is a state corporation that elected to be an s_corporation effective date one of company’s shareholders is a_trust that owns m shares of company stock it is represented that trust satisfies the requirements of a qualified_subchapter_s_trust qsst under sec_1361 under the trust’s governing instrument trustees are not required to distribute annually all of trust’s income within the meaning of sec_643 to a trust’s current income_beneficiary on date it was discovered that the trustees had not distributed the trust’s income to a for the taxable years ending year and year trustees were unaware that the failure to distribute all the income of a qsst would result in a termination of company’s s election upon discovery of the requirement trustees immediately distributed all of trust’s undistributed_income to a on date company and its shareholders represent that the termination was not for tax_avoidance purposes or retroactive tax planning company and its shareholders as well as trust have filed their returns for the taxable_year ending year consistent with plr-132604-01 the treatment of company as an s_corporation and have received extensions for filing their returns for the taxable_year ending year further company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder for purposes of sec_1361 sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 the trust is treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust is treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that for purposes of sec_1361 the term qualified_subchapter_s_trust means a_trust all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1361 provides that if any qsst ceases to meet any requirement of sec_1361 but continues to meet the requirements of sec_1361 the provisions of sec_1361 shall not apply to the trust as of the first day of the first taxable_year beginning after the first taxable_year for which the trust failed to meet the requirements of sec_1361 sec_1362 provides that an election under sec_1361 shall be terminated whenever such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at plr-132604-01 any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions based on the facts submitted and the representations made we conclude that company's s_corporation_election terminated on date when trustees of trust failed to distribute all of trust’s income for the taxable years ending year and year to a we also conclude that the termination was inadvertent under sec_1362 therefore under sec_1362 company will be treated as continuing to be an s_corporation from date to date and thereafter provided that company's s_corporation_election is valid and is not otherwise terminated under sec_1362 if company trust or any of company's shareholders fail to treat company as described above this ruling will be null and void except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding whether company is otherwise qualified to be an s_corporation or whether trust is a valid qsst this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to company sincerely yours mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
